


Exhibit 10.4
AMENDMENT #4 TO SERVICES AGREEMENT
This Amendment #4 to Services Agreement (this “Amendment”), is entered into as
of November 17, 2014, by and between Pacira Pharmaceuticals, Inc., (the
“Company”), MPM Asset Management LLC (“MPM”) and Gary Patou (“Consultant”).
This Amendment #4 amends the Services Agreement dated October 28, 2010 by and
among the Company, MPM and Consultant, as amended on December 8, 2011, November
29, 2012 and September 11, 2013 (the “Original Agreement”). If there is any
conflict between the provisions of this Amendment and those in the Original
Agreement, the provisions of this Amendment govern. Except as expressly stated
in this Amendment, capitalized terms used and not defined herein have the same
meanings defined in the Original Agreement. Except as expressly amended herein,
all other terms and provision of the Original Agreement remain in full force and
effect.
RECITALS
A.    Consultant currently devotes approximately 80% of his business time to the
Company for a monthly service fee of $26,467.33 through December 31, 2014. The
parties wish to extend this agreement through December 31, 2015 and agree that
from January 1, 2015 through December 31, 2015, the Consultant will devote
approximately 50% of his business time to the Company for a monthly service fee
of $15,880.40.
AGREEMENT
NOW, THEREFORE, in consideration of the representations, warranties and
agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:
1.    Section 4(a) is hereby amended to add that the amount of Monthly Services
Fee is $15,880.40 from January 1, 2015 through December 31, 2015.
2.    Exhibit A is hereby amended to add that Consultant shall devote
approximately 50% of his business time to the Company from January 1, 2015
through December 31, 2015.


[Remainder of Page Intentionally Left Blank]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.




PACIRA PHARMACEUTICALS, INC.
By: /s/ David Stack    
Dave Stack
President, CEO and Chairman






MPM ASSET MANAGEMENT LLC
By: /s/ Luke Evnin    
Luke Evnin
Managing Director
    




CONSULTANT




/s/ Dr. Gary Patou        
Dr. Gary Patou




